Name: Decision No 2/1999 of the ACP-EC Customs Cooperation Committee of 27 May 1999 derogating from the definition of 'originating products' to take account of the special situation of Fiji regarding the production of certain articles of apparel and headgear
 Type: Decision
 Subject Matter: leather and textile industries;  economic geography;  international trade;  cooperation policy;  Asia and Oceania
 Date Published: 1999-07-09

 Avis juridique important|21999D0709(01)Decision No 2/1999 of the ACP-EC Customs Cooperation Committee of 27 May 1999 derogating from the definition of 'originating products' to take account of the special situation of Fiji regarding the production of certain articles of apparel and headgear Official Journal L 174 , 09/07/1999 P. 0021 - 0024DECISION No 2/1999 OF THE ACP-EC CUSTOMS COOPERATION COMMITTEEof 27 May 1999derogating from the definition of "originating products" to take account of the special situation of Fiji regarding the production of certain articles of apparel and headgear(1999/443/EC)THE ACP-EC CUSTOMS COOPERATION COMMITTEE,Having regard to the Fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989 as revised by the Agreement signed in Mauritius on 4 November 1995, and in particular Article 31 (1 to 10) of Protocol 1 thereto,(1) Whereas the said Protocol provides for derogations from the rules of origin to be granted whenever the development of an existing industry or the establishment of a new one warrants it;(2) Whereas on 8 February 1999 the African, Caribbean and Pacific States (ACP States) submitted a request, on behalf of the Government of Fiji, for a derogation from the rule of origin in the Protocol, in respect of certain articles of apparel and headgear produced by this country from l January 1999 to 29 February 2000;(3) Whereas the derogation is requested under the relevant provisions of Protocol 1, particularly with regard to Article 31(5) concerning island ACP States and the economic and social impact in Fiji of granting the derogation;(4) Whereas there is a global over-capacity for the products concerned and the Community textiles industry is already subject to intense competitive pressure; whereas, in particular, labour-costs are fundamental to the pricing;(5) Whereas in the framework of the Community's textile policy, most products concerned by this decision are considered to be particularly sensitive and are subject to quantitative restrictions or a double-checking system on importation into the Community;(6) Whereas the derogation, limited in quantities, would not cause serious injury to an established Community industry taking into account the quantities of the imports envisaged; provided that certain conditions relating to quantities, surveillance and duration are respected;(7) Whereas therefore, pursuant to Article 31(1), a derogation can be granted to Fiji in respect of certain articles of apparel and headgear for a limited quantity for the period from l March 1999 to 29 February 2000,HAS DECIDED AS FOLLOWS:Article 11. By way of derogation from the special provisions in the list in Annex II to Protocol 1 of the Fourth ACP-EEC Convention, certain articles of apparel and headgear listed in the Annex to this Decision, manufactured in Fiji from non-originating materials imported into that country and originating in a country belonging to the Association of South-East Asian Nations (ASEAN), the South Asian Association for Regional Cooperation (SAARC) or the South Pacific Forum (SPF) shall be regarded as originating in Fiji in accordance with the terms of this Decision.2. For the purpose of paragraph 1, products shall be regarded as originating in ASEAN (composed of Brunei, Indonesia, Laos, Malaysia, the Philippines, Singapore, Thailand and Vietnam), SAARC (composed of Bangladesh, Bhutan, India, the Maldives, Nepal, Pakistan and Sri Lanka) or in SPF (composed of Papua New Guinea, Fiji, Solomon Islands, Vanuatu, Kiribati, Tonga, Samoa, Tuvalu, Marshall Islands, Palau, Federated States of Micronesia, Nauru, Niue, Cook Islands, Australia and New Zealand) when they are obtained in these countries regarding to the rules of origin provided for in Articles 35 to 65 of Regulation (EEC) No 2454/93(1) as amended by Regulation (EC) 12/97(2) and (EC) 46/1999(3).3. The competent authorities of Fiji shall undertake to take all of the necessary measures to ensure compliance with the provisions of paragraph 2.Article 2The derogation provided for in Article 1 shall apply to the products and the quantities shown in the annex to this Decision which are imported into the Community from Fiji during the period l March 1999 to 29 February 2000.Article 3The quantities referred to in the annex shall be managed by the Commission, which shall take all administrative action it deems advisable for their efficient management.Where an importer presents in a Member State a declaration of entry for free circulation including an application for the benefit of this Decision, the Member State shall, if the declaration has been accepted by the customs authorities, notify the Commission of its wish to draw the amount corresponding to its requirements.Applications to draw showing the date of acceptance of declarations shall be transmitted to the Commission without delay.Withdrawals shall be granted by the Commission in order of date of acceptance of declarations of entry for free circulation by the Member States' customs authorities provided that the available balance permits.If a Member State fails to use a withdrawal it shall return it as soon as possible to the appropriate quota.If requests exceed the available balance of a given quota, quantities shall be allocated on a pro rata basis. The Commission shall inform the Member States of withdrawal on the quotas.Each Member State shall ensure that importers have continuous and equal access to the amounts available as long as the balance permits.Article 4The customs authorities of Fiji shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. To that end, all the certificates they issue pursuant to this Decision shall bear a reference to it. The competent authorities of Fiji shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision, and the serial numbers of those certificates.Article 5Box 7 of EUR.1 certificates issued under this Decision shall contain the words: "Derogation - Decision No 2/1999."Article 6The African, Caribbean and Pacific States (ACP States) and the Member States and the European Community shall take the measures necessary on their part to implement this Decision.Article 7This Decision shall enter into force on the date of its adoption.This Decision shall apply as from 1 March 1999.Done at Brussels, 27 May 1999.For the ACP-EC Customs Co-operation CommitteeM. VANDEN ABEELEP. MAINGI MWANZIAThe Joint Chairmen(1) OJ L 253, 11.10.1993, p. 1.(2) OJ L 9, 13.1.1997, p. 1.(3) OJ L 10, 15.1.1999, p. 1.ANNEXFIJI>TABLE>